DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112, 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the electrostatic chuck" in Claim 1.  There is insufficient antecedent basis for this limitation in the claim.
For the purposes of examining based on the merits, the claim will be examined as “an electrostatic chuck.” Claims 2-8 are rejected in part due to their dependency on claim 1.
Claim 1 recites in the preamble that the claim is drawn to a semiconductor manufacturing apparatus member but then further recites that the member is “in a semiconductor manufacturing apparatus” and then further limits the manufacturing apparatus. The recitation of where the member is located is not a positive recitation of 
For the purposes of examining based on the merits, the claim will be interpreted as including the semiconductor manufacturing apparatus and not just the member in the preamble, as it appears from the detail of the limitations drawn to the semiconductor manufacturing apparatus and dependent claims 7 and 8 that the intent is claim the apparatus and not just the member alone.
Claims 2-8 are rejected in part due to their dependency on claim 1.
Correction and/or clarification is requested.

Claim Rejections - 35 USC § 112, 4th Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, Claims 7 and 8 recite the semiconductor manufacturing apparatus of Claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in 
For the purposes of examining based on the merits, the claims will be interpreted as a duplicate of the recited limitations of Claim 1, as Claim 1 is interpreted as positively recited the manufacturing apparatus, as per the 112(b) rejection above.
Clarification and/or correction is requested.


Double Patenting- Claim Objection
Claim 7 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10 of copending Application No. 16/802180 and 16/802059 in view of United States Patent Application No. 2008/0236744 to Furuse et al,  United States Patent Application No. 2005/0136188 to Chang, and United States Patent Application No. 2008/0276865 to Nishimizu et al.
 Specifically 16/802180 and 16/802059 recite the semiconductor manufacturing apparatus member with a coating including a rare earth element oxide, fluoride, or acid fluoride but does not expressly teach the chamber or electrostatic chuck. 
Furuse teaches the structure of the chamber and the member therein as well as the particle resistant coating, Chang teaches the electrostatic chuck and ring, and Nishimizu teaches the crystal size and roughness, as per the rejection below, which in combination with the claimed structures of 16/802180 and 16/802059 would fulfill the limitations of the claim.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2008/0236744 to Furuse et al in view of United States Patent Application No. 2005/0136188 to Chang.


    PNG
    media_image1.png
    678
    670
    media_image1.png
    Greyscale

It is noted that the chamber has an electrostatic chuck disposed therein, but does not positively recite the electrostatic chuck in claim 1 and it appears that the electrostatic chuck disposal in the chamber is that of intended use.
It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. 
Furuse does not expressly teach the base having a ring configuration.
Chang teaches semiconductor manufacturing apparatus member Fig. 4, comprising: a base 162 and a particle-resistant layer 166 including a polycrystalline ceramic, the semiconductor manufacturing apparatus member 164 being included in a semiconductor manufacturing apparatus (apparatus of Fig. 4), the semiconductor manufacturing apparatus including a chamber 150, the chamber including an interior wall forming a space where plasma is generated (interior of 150), and in which an electrostatic chuck 154 is disposed, and an upper interior wall 162 disposed higher than the lower interior wall (bottom of 150), the base being included in an upper interior wall (as base is 162), the base having a ring configuration (as 162 is an annular member) [0016-0050].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the base of Furuse with the ring shaped base of Chang. It would have been obvious to one of ordinary skill in the art before the effective filing date, with a reasonable expectation of success, to alternatively substitute the base member of Furuse with the annular base member of Chang, as art-recognized equivalent means for providing a base member shape.  It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. It has been held that change of shape is generally recognized as being within the skill of one of ordinary skill in the art.  It is noted that Applicant has not made any showing of criticality shape of the base member that would tend to point toward the non-obviousness of freely selecting base member shape.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 IV B. See MPEP 2143, Motivations A-E. 
The resulting apparatus, with a ring shaped base member in Furuse, would fulfill the limitations of Claim 1. 
It is further noted, that even though Furuse doesn’t expressly teach the substrate support is an electrostatic chuck, Chang does expressly teach the electrostatic chuck, such that if the electrostatic chuck is positively recited in future amendments, the combination of Furuse in view of Chang would fulfill that limitation.
In regards to Claims 2-3, Furuse teaches the particle-resistant layer includes at least one type selected from the group consisting of an oxide of a rare-earth element such as Y, Gf, Yb (Claims 1-2).
In regards to Claim 7, Furuse teaches semiconductor manufacturing apparatus, comprising the semiconductor manufacturing apparatus including a chamber 1009, the chamber including an interior wall 121 forming a space where plasma 200 is generated, the interior wall including a lower interior wall (bottom of 121) where a chuck is disposed (suggested structure on which 150 is placed), and an upper interior wall (1 and 116) disposed higher than the lower interior wall (as shown in Fig. 1, 2), the base being 
Furuse does not expressly teach an electrostatic chuck.
Chang teaches the chuck is an electrostatic chuck 154.
It would have been obvious to one of ordinary skill in the art before the effective filing date, with a reasonable expectation of success, to alternatively substitute the chuck of Furuse with the electrostatic chuck of Chang, as art-recognized equivalent predictable means for providing substrate support.  It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. See also MPEP 2143, Motivations A-E. 
In regards to Claim 8, Furuse teaches a semiconductor/liquid crystal manufacturing apparatus [0002-0005], comprising the semiconductor manufacturing apparatus member according to claim 1, but does not expressly teach the manufacturing apparatus is for display manufacturing.
However, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
The (preamble/limitation) “display manufacturing” is deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the 
Thus the teachings of Furuse fulfill the limitations of the claim.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2008/0236744 to Furuse et al in view of United States Patent Application No. 2005/0136188 to Chang, as applied to the 103 rejection above, and in further view of United States Patent Application No. 2008/0276865 to Nishimizu et al.
The teachings of Furuse in view of Chang are relied upon as set forth in the above 103 rejection.
In regards to Claims 4-6, Furuse in view of Chang do not expressly teach wherein an average crystallite size of the polycrystalline ceramic calculated using a TEM image having a magnification of 400,000 times to 2,000,000 times is not less than 3 nm and not more than 50 nm, or that  an average crystallite size of the polycrystalline ceramic in the first particle-resistant layer calculated using a TEM image having a magnification of 400,000 times to 2,000,000 times is smaller than an average crystallite size of the polycrystalline ceramic in the second particle-resistant layer calculated using a TEM image having a magnification of 400,000 times to 2,000,000 times, or that the first particle-resistant layer and the second particle-resistant layer each have arithmetic average heights Sa of 0.060 or less after a reference plasma resistance test.  

It would be obvious to one of ordinary skill in the art, to have modified the yttria/ceramic coatings of Furuse in view of Chang with the 30-50 nm crystallite sized ceramic coating with the surface roughess of 0.03 μm of Nishimizu. One would be motivated to do so to create a coating that has a high plasma resistance and reduce particle contamination. See MPEP 2143, Motivations A-E. 
Furthermore, as Furuse teaches that there can be two different coatings on the separate surfaces of the member, it would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the particle/crystalline/grain size of the coating, for the predictable purpose of creating the desired particle prevention as well as the different profile of the member as per the teachings of Furuse, thus through routine experimentation resulting a crystallite size where the first particle resistant layer is smaller than that of the second crystallite layer. See MPEP 2143, Motivations A-G. The resulting apparatus fulfills the limitations of claims 4-6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377.  The examiner can normally be reached on M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716